


Exhibit 10.1






INDEPENDENT CONSULTING AGREEMENT


This Independent Consulting Agreement (“Agreement”) is hereby made and entered
into between ARC Document Solutions, Inc., a Delaware corporation (“ARC” or
“Company”) and John Toth (“Consultant”) as of February 2, 2015 (the “Effective
Date”) and on the contract terms, conditions, and provisions as follows:


1.
DESCRIPTION OF SERVICES



For the Term of this Agreement, Company retains Consultant to provide consulting
services to the Company. Consultant will render such services including, but not
limited to, financial operations and other finance issues for the Company, as
the Company may, in its discretion, from time to time request (the “Services”).
The Company acknowledges that Consultant may pursue other business employment
opportunities on a full-time or part-time basis during the Term, subject to
Section 11 below, and that the amount of time that Consultant may have available
to provide the Consulting Services may as a consequence at times be limited.
Company and Consultant acknowledge that Consultant had a “separation from
service” with the Company (as such term is defined under Treasury Regulation
Section 1.409A-1(h)) on January 30, 2015, and Consultant shall not provide
services pursuant to the terms of this Agreement in excess of seven (7) hours
per week over the Term.


2.
FEES AND PAYMENT



Company agrees to pay Consultant a fee of $15,000 for the Services provided by
the Consultant described above. The Company will remit payment in three equal
installments by February 28, March 31, and April 30, respectively to Consultant.


3.
TERM



The Term of this Agreement shall be from the Effective Date through April 30,
2015.


Either party may terminate this Agreement at any time by giving thirty (30) days
written notice to the other party. This Agreement terminates automatically on
the occurrence of any of the following events: (a) bankruptcy or insolvency of
either party; (b) death or disability of Consultant; (c) satisfactory completion
of the Services; or (d) completion of the Term (unless renewed or extended upon
express written consent of the both Parties).


Should either party default in the performance of this Agreement or materially
breach any of its provisions, the non-breaching party may terminate this
Agreement by giving written notice to the breaching party. Termination shall be
effective immediately on receipt of the notice, or five (5) days from mailing of
the notice, whichever occurs first. For the purposes of this section, material
breach of this Agreement shall include but not be limited to the following:
•
Nonpayment of compensation by Company after twenty (20) days’ written demand for
payment;

•
Failure of Consultant to provide Services under this Agreement to the reasonable
satisfaction of Company;

•
Failure to comply with any term of this Agreement.







--------------------------------------------------------------------------------




4.
EQUIPMENT, TOOLS, MATERIALS AND SUPPLIES



Consultant shall supply his own phone, computer, printer, transportation and any
other equipment, tools, materials, or supplies to accomplish the work agreed to
be performed.


5.
PAYROLL TAXES



Consultant shall be compensated on a 1099 basis. No state or federal income tax,
FICA, FUTA or SUTA taxes or payroll tax of any kind shall be withheld or paid by
ARC on behalf of Consultant. Because Consultant is an independent contractor, he
will be solely responsible for such taxes.


6.
RELATIONSHIP OF THE PARTIES.



Consultant enters into this agreement as, and shall continue to be, an
independent contractor. Consultant shall act in accordance with this status and
shall not hold himself out as an officer, employee or agent of Company, nor
shall Consultant make any claim based on any right or privilege applicable to
Company’s employees. Under no circumstances shall Consultant look to the Company
as his employer, or as a partner, agent, or principal. Consultant shall not be
entitled to, nor shall he make any claim for, any benefits accorded to Company’s
employees including worker’s compensation, disability insurance, health and
welfare, stock options, pension or retirement benefits, vacation or sick pay.


7.
ARC NOT RESPONSIBLE FOR WORKERS’ COMPENSATION



No workers’ compensation insurance shall be obtained by ARC on account of
Consultant.


8.
NO AUTHORITY TO BIND ARC



Consultant has no authority to enter into contracts or agreements on behalf of
ARC without the previous written consent of ARC.


9.
PERMITS, LICENSES AND INSURANCE



Consultant represents that he has complied with all federal, state and local
laws regarding business permits and licenses that may be required to complete
the work to be performed under this Agreement.


10.
CONSULTANT’s REPRESENTATIONS AND INDEMNITIES



Consultant represents that Consultant has the qualifications and ability to
provide the Services in a professional manner, without the advice, control, or
supervision of Company. Failure to perform services in a professional manner
shall constitute a material breach of this Agreement. Consultant shall be solely
responsible for provision of the Services, and shall receive no assistance,
direction, or control from Company. Consultant shall have sole discretion and
control of Consultant’s services and the manner in which they are performed.


11.
RESTRICTIVE COVENANTS



A.Other Work.    Consultant is free to accept or engage in other work during the
Term of this Agreement so long as it does not violate any of the restrictive
covenants set forth below or restrictive covenants to which Consultant is
otherwise subject.


B.Confidentiality. Consultant covenants and agrees that Consultant shall not at
any time during the Term of this Agreement or thereafter, without ARC’s prior
written consent, such consent




--------------------------------------------------------------------------------




to be within Company's sole and absolute discretion, disclose or make known to
any person or entity outside of ARC any trade secret, confidential information,
or any proprietary information concerning ARC including, without limitation,
Company finances, financial issues, financial information, business strategies,
the development or operation of ARC's reprographics and document management
products/services (or any part thereof), ARC's marketing practices, procedures,
management policies or any other information regarding ARC which is not already
and generally known to the public through no wrongful act of Consultant or any
other party. Consultant covenants and agrees that Consultant shall not at any
time during the Term, or thereafter, without ARC's prior written consent,
utilize any such trade secrets, proprietary or confidential information in any
way, including communications with or contact with any customer or third party
other than in connection with services performed under this Agreement.


C.Third-Party Information. Consultant acknowledges that ARC has received and may
receive in the future from third parties their confidential or proprietary
information subject to a duty to maintain the confidentiality of such
information and to use it only for certain limited purposes. Consultant will
hold all such confidential or proprietary information in the strictest
confidence and will not disclose it to any person or entity or use it except as
necessary in performing Consultant's services under this Agreement and
consistent with ARC's agreement with such third party.


D.ARC’s Property. Consultant hereby confirms that trade secrets, confidential
information, all information concerning customers who utilize ARC’s goods,
services or facilities, or other proprietary information constitute ARC's
exclusive property (regardless of whether Consultant possessed or claims to have
possessed such information prior to the date hereof). Consultant agrees that
upon the expiration of this Agreement, Consultant shall promptly return to ARC
all of its property, including but not limited to notes, notebooks, memoranda,
computer data (in any electronic or other format), and any information contained
in other repositories (regardless of whether Consultant possessed such
information prior to the date hereof) containing or relating in any way to the
trade secrets or confidential information of ARC.


E.Notice to Company. Consultant agrees to notify ARC of any businesses,
entities, companies, or employers for whom Consultant works or provides services
(whether or not for remuneration to Consultant or a third party) during the Term
of this Agreement. Consultant further agrees that ARC may notify any such third
parties of Consultant’s obligations under this Agreement.


F.No Conflicts. Consultant represents and warrants that (a) Consultant is not
bound by, and will not enter into, any oral or written agreement with another
party that conflicts in any way with Consultant’s obligations under this
Agreement; and (b) Consultant’s agreement and performance under this Agreement
do not require consent or approval of any person that has not already been
obtained.


12.
WORK PRODUCT



All inventions, innovations, improvements, developments, methods, which relate
to ARC’s actual or anticipated business, research and development or existing or
future products or services and which are conceived, developed or made by
Consultant while a consultant to, the Company (collectively, “Work Product”)
belong to the Company. Consultant shall promptly disclose such Work Product to
the Company and perform all actions requested by the Company (whether during or
after the Term) to establish and confirm such ownership (including, without
limitation, assignments, consents, powers of attorney and other instruments).
Consultant acknowledges and agrees that upon expiration or termination of this
Agreement,




--------------------------------------------------------------------------------




or at the request of the Company from time to time, Consultant shall deliver all
Work Product in his possession to the Company. All inventions, innovations,
improvements, developments or methods conceived, developed or made by Consultant
in connection with the provision of consulting services to persons other than
the Company, without reference to any information or materials possessed by ARC,
shall belong to Consultant.


13.
INJUNCTIVE RELIEF



Consultant understands, acknowledges and agrees that in the event of a breach or
threatened breach of any of the covenants and promises contained in this
Agreement, ARC shall suffer irreparable injury for which there is no adequate
remedy at law. ARC will therefore be entitled to injunctive relief from the
courts, enjoining Consultant from engaging in activities in breach of the
Agreement. Consultant further acknowledges that ARC also shall have the right to
seek a remedy at law through arbitration as well as or in lieu of an injunction
in the event of any such breach.


14.
WAIVER OF BREACH



ARC’s waiver of a breach of any provision of this Agreement by Consultant does
not waive any subsequent breach by Consultant, nor does ARC’s failure to take
action against any other individual(s) or entitie(s) for similar breaches
operate as a waiver by ARC of a breach.


15.
SEVERABILITY



If any provision in this Agreement is determined to be in violation of any law,
rule or regulation or otherwise unenforceable, and cannot be modified to be
enforceable, such determination shall not affect the validity of any other
provision of this Agreement, but such other provisions shall remain in full
force and effect. Each provision, paragraph and subparagraph of this Agreement
is severable from every other provision, paragraph and subparagraph and
constitutes a separate and distinct covenant.


16.
NOTICE



Written notice under this Agreement may be sent to the Parties as follows:
To ARC:
ARC Document Solutions, Inc.
1981 North Broadway, Suite 385
Walnut Creek, California 94596
Attention: Legal Department


To Consultant:
John Toth
914 Kelley Court
Lafayette, CA 94549


17.
ASSIGNMENT



This Agreement is personal to Consultant and may not be assigned by Consultant.
This Agreement may be assigned by ARC to its successors and shall be binding
upon the successors and assigns of ARC.


18.
CHOICE OF LAW



Consultant and ARC agree that this Agreement shall be construed in accordance
with and governed




--------------------------------------------------------------------------------




by the substantive laws of the State of California, regardless of its conflict
of laws provision.


19.
COUNTERPARTS



This Agreement may be signed in counterparts, each of which shall be deemed an
original, but all of which, taken together shall constitute the same instrument.
A signature made on an electronically mailed copy of the Agreement or a
signature transmitted by electronic mail will have the same effect as the
original signature.


20.
ENTIRE AGREEMENT AND MODIFICATION



This Agreement constitutes the entire agreement and understanding between ARC
and Consultant concerning the subject matters contained herein, except
Consultant’s prior employment-related agreements with ARC entered into during
previous employment (i.e., the Executive Employment Agreement and Release
Agreement). This Agreement supersedes any and all prior understandings and
agreements between the parties concerning these subject matters. This Agreement
may not be modified, terminated, waived altered or amended except in writing,
signed by Consultant and a duly authorized officer of ARC.




Consultant, John Toth


____________________________________    Date: _________________, 2015
Name


ARC Document Solutions, Inc. (“ARC”)


_____________________________________    Date: _________________, 2015
By: K. Suriyakumar, Chief Executive Officer








